Citation Nr: 0108129	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of right ankle sprain with degenerative arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1984 to March 
1990.

This appeal arises from the September 1999 rating decision of 
the Pittsburgh Regional Office (RO) which continued the 
assignment of a 20 percent disability rating for right ankle 
sprain with degenerative arthritis.  The notice of 
disagreement (NOD) was received in September 1999.  The RO 
issued the statement of the case in March 2000.  The 
veteran's substantive appeal was received in March 2000.


FINDING OF FACT

The veteran's right ankle disorder has been reasonably shown 
to produce marked limited motion; however, it has not been 
shown that the veteran suffers from ankylosis of the right 
ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right ankle sprain with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A, 5107); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5270, 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran made his initial service connection claim for a 
right ankle injury in April 1990.  The RO denied service 
connection for a right ankle sprain in September 1990, 
finding that the veteran's ankle condition pre-existed 
service and was not aggravated by service. 

In a February 1991 VA Form 1-9, Appeal to Board of Veterans' 
Appeals, the veteran stated that his right ankle was 
aggravated to the point that surgery was necessary to repair 
it.  He indicated that he had visited a civilian orthopedist, 
who had determined that the ankle condition required surgery.  
He maintained that he had been unable to work, and that he 
was attempting to obtain his orthopedist's report.

The RO received surgical and treatment records from Michael 
Pirone, M.D. in March 1991.  A January 1991 examination 
report indicates that the veteran presented with moderate 
swelling and diffuse lateral tenderness of the right ankle.  
He had gross instability to varus stress and a positive 
anterior drawer sign.  History provided by the veteran 
indicates that he had first injured his right ankle in 1984, 
and that he had received conservative treatment.  The 
clinical assessment was chronic lateral instability of the 
right ankle, and the plan indicated admission of the veteran 
for lateral ligamentous reconstruction of the right ankle.

The veteran underwent examination and Watson-Jones lateral 
ligamentous reconstruction of the right ankle in January 
1991.  Postoperative treatment included physical therapy for 
crutch walking.  The record indicates that his post-operative 
course was unremarkable, and that he was discharged in 
satisfactory condition.  An April 1991 letter from Dr. Pirone 
indicated that the veteran's post-operative course had been 
satisfactory.  He indicated his belief that the outcome of 
the veteran's surgery was successful, but that the veteran 
would have "some permanency" due to the nature of his 
original injuries.

In June 1991, the RO determined that the evidence submitted 
concerning the veteran's surgery was essentially cumulative, 
and warranted no change in the conclusion that the right 
ankle condition had pre-existed service and had not been 
aggravated during service.

The veteran appealed the RO's determination to the Board of 
Veterans' Appeals.  In March 1992, the Board determined that 
the veteran's pre-existing right ankle disability had been 
aggravated during service, and granted service connection.  
The RO subsequently evaluated the veteran's disability level, 
finding that his ankle was noted to be clinically stable 
after his surgery.  Thus, it determined that a 10 percent 
disability rating was warranted.

In December 1998, the veteran made further contact with the 
RO, requesting reevaluation of his right ankle.  He contended 
that it was worse, that he was being treated at the Butler VA 
Medical Center (VAMC) and that he was facing more surgery.  
He indicated that he wore a brace on the ankle and inserts in 
his shoes.  He stated that his employment as a dishwasher 
required him to remain on his feet, and that he was unable to 
complete an entire shift because of the pain in his ankle.

Medical records received from the Butler VAMC indicate that 
the veteran complained about ankle pain in October 1998.  
There is no clinical finding associated with that clinic 
visit.  A November 1998 treatment report indicates that the 
veteran was prescribed two weeks of ultrasound and whirlpool 
treatment.  He was seen again in January 1999.  A guarded 
gait due to right ankle pain was noted.

Based upon the above noted records, the RO determined in 
April 1999 that an evaluation of 20 percent for marked 
limited motion of the ankle was warranted, effective from 
October 1998.

In August 1999, the veteran indicated that he was scheduled 
for surgery at the Pittsburgh VAMC.  He asserted that he had 
been temporarily disabled since June 1999.  

The veteran's surgery took place in August 1999, during which 
subtalar fusion, using bone from the right iliac crest, was 
performed.  The post-operative diagnosis was right subtalar 
arthritis.  The post-surgical course was unremarkable, and 
the report indicates that the veteran would remain non-
weight-bearing for a total of six to twelve weeks.

In a September 1999 rating decision, the RO determined that a 
temporary total disability evaluation (100 percent) was 
warranted for the period surrounding the veteran's surgery, 
under 38 C.F.R. § 4.30.  The RO further determined that the 
20 percent evaluation for the residuals of a right ankle 
sprain with degenerative arthritis would be continued at the 
conclusion of the veteran's convalescence.

In his September 1999 NOD, the veteran indicated that he had 
lost range of motion in his right ankle, and that he was 
unable to turn his ankle to the left or right.  He maintained 
that the pain was constant, and that he was using a 
wheelchair due to his inability to walk even short distances.

A December 1999 post-surgical report from the Pittsburgh VAMC 
shows that the veteran had no complaints of post-surgical 
pain.  He had been placed in a Bledsoe boot the month prior, 
and indicated that, at that time, he had not been locked in 
flexion and had possessed good range of motion.  He stated 
that he had been weight-bearing as tolerated with minimal 
pain, if any.  Physical examination revealed full 
dorsiflexion of the ankle, with a loss of approximately 50 
percent of plantar flexion.  He had no inversion or eversion 
range of motion.

The most recent post-surgical follow up report is dated 
February 2000.  It indicates that the veteran's only 
complaint at that time was some lack of balance.  The 
examiner noted that the veteran's right ankle range of motion 
was very good, with 15 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  Inversion and eversion were limited, but 
the examiner noted that this was to be expected, considering 
the recent fusion of the subtalar joint.  X-rays indicated a 
solid fusion of the subtalar joint.  The examiner concluded 
that the joint fusion was well healed, and that the veteran 
could start walking on his ankle normally and could be 
discharged from care.

The RO, in a March 2000 rating decision, determined that the 
20 percent disability rating would be continued.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Periodic VA examinations were performed 
subsequent to the veteran's August 1999 surgery.    We find 
that these examinations are adequate concerning the issue at 
hand.  We also find that there is no indication, nor has it 
been contended, that there are relevant post-service medical 
records available that would support the veteran's claim and 
are not of record.  The veteran was advised, in the SOC 
provided by the RO, of the criteria and evidentiary showing 
needed for a higher disability rating.  Therefore, no further 
notice and/or assistance to the veteran is required in order 
to comply with VA's duty to assist a claimant in developing 
evidence in conjunction with his or her claim, previously 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), and currently 
embodied in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  See 
generally, Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
an important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2000).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims held that diagnostic codes which provide a rating 
solely on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  The Court 
has indicated that these determinations should be made by a 
medical examiner, and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors.  See DeLuca, supra, at 206. 

However, the Court also has held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  In the instant case, the veteran is receiving the 
maximum available rating under the applicable diagnostic 
code, as shown below.  

The veteran's right ankle disability has been evaluated under 
Diagnostic Code 5271, for limited motion of the ankle.  That 
regulation is set forth below:


Ankle, limited motion of:
Marked ..............................20
Moderate ............................10

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  The Board 
notes that a higher disability evaluation is available for 
disabilities of the ankle only upon a showing of ankylosis.  
See 38 C.F.R. § 4.71a, DC 5270.  Ankylosis denotes immobility 
and consolidation of a joint, i.e., it lacks any motion.  
See, e.g., Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) 
(citing Dorland's Illustrated Medical Dictionary).

In addition, traumatic arthritis is rated as degenerative 
arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, DC 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent finding will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 
20 percent rating will be assigned.  These ratings will not 
be combined with ratings based upon limitation of motion.  38 
C.F.R. § 4.71a, DC 5003, including Note 1.  As the veteran in 
the instant case is currently compensated at a rate of 20 
percent under Diagnostic Code 5271, which contemplates 
limitation of motion, he cannot also be compensated under DC 
5010.

The most recent VA examination, in February 2000, indicated 
that the veteran had good range of motion in the right ankle 
and that inversion and eversion were, as should be expected 
after fusion, limited.  The examiner detected no significant 
tenderness, swelling, erythema, or warmth.  The veteran's 
only complaint regarded problems with his balance.  The 
examiner indicated that this issue would resolve itself once 
the veteran was out of the Bledsoe boot and walking normally 
again.
A December 1999 examination indicated that the veteran was 
doing very well and had no complaints of pain.  He indicated 
that he had been weight-bearing with minimal pain, if any.  
Physical examination revealed full dorsiflexion and 
50 percent plantar flexion.  X-rays showed a well-healed 
subtalar ankle fusion.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply in this 
case, because the preponderance of evidence is unfavorable to 
the claim.

Based upon the medical evidence of record, the Board 
concludes that the veteran's right ankle disorder does not 
warrant a higher disability evaluation.  As discussed, a 
higher rating under DC 5271 is not available.  Further, a 
higher rating is not warranted under DC 5270, as it has not 
been demonstrated that the veteran's right ankle is 
ankylosed; and a separate rating for arthritis of the right 
ankle may not be assigned, because DC 5271 is predicated upon 
loss of motion.  Hence, in view of the evidentiary record 
before us, it is the Boards judgment that the 20 percent 
rating currently assigned most closely reflects the veteran's 
service-connected right ankle disorder.

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. § 4.40 and 4.45.  An increased rating is not 
warranted under those provisions, as no additional factors 
affecting limitation of motion, such as flare-ups beyond the 
usual level of disability have been shown on medical 
examinations or in the veteran's own reported history and 
physical complaints, to warrant assignment of a higher 
rating.  In addition, as was noted in December 1999 and 
February 2000, the veteran expressed no complaints of pain on 
motion or weight-bearing.  As discussed above, the higher of 
two ratings is to be assigned only where the overall 
disability picture more nearly approximates the criteria for 
such higher rating.  See 38 C.F.R. § 4.7.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's right ankle disorder.  In reaching this conclusion, 
the Board has also considered the assignment of a higher 
evaluation on an extra-schedular basis, under 38 C.F.R. 
§ 3.321(b)(1).  That regulation provides that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

However, the Board finds no evidence of an exceptional 
disability picture in this case.  The disorder has not 
required frequent hospitalization, nor is it shown that the 
disability markedly interferes with employment beyond the 
degree anticipated by the assigned schedular rating.  The 
record does not demonstrate, nor has the veteran advanced 
contentions indicative of recent periods of hospitalization 
or a marked interference with employment.  While the Board 
recognizes that the veteran's right ankle disorder has 
previously been an impediment to his employment, we point out 
that this interference was noted only at times prior to his 
most recent surgery and convalescence.  Indeed, the post-
operative medical evidence indicates that the veteran's 
surgery was successful, and follow-up reports note the 
absence of complaints based on pain.  The medical evidence of 
record does not indicate that the veteran's ankle disorder is 
a current impediment to his employability.  Thus, the 
veteran's disability does not pose such an unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher 
disability  rating.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must therefore be denied.


ORDER

Entitlement to an increased rating for right ankle sprain 
with degenerative arthritis is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

